
	

114 HR 4275 IH: Medicare Advantage Quality Payment Relief Act of 2015
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4275
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Kelly of Pennsylvania (for himself, Mr. Kind, Mr. Guthrie, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to eliminate a provision under the Medicare
			 Advantage program that inadvertently penalizes Medicare Advantage plans
			 for providing high quality care to Medicare beneficiaries.
	
	
 1.Short titleThis Act may be cited as the Medicare Advantage Quality Payment Relief Act of 2015. 2.Relief from quality bonus penalty in calculation of the Medicare Advantage blended benchmark cap (a)In generalSection 1853(n)(4) of the Social Security Act (42 U.S.C. 1395w–23(n)(4)) is amended by striking determined taking into account and inserting determined without regard to.
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2017.
			
